Exhibit 10.1





WISCONSIN ENERGY CORPORATION

SHORT-TERM PERFORMANCE PLAN



As Amended and Restated Effective as of January 1, 2005




WISCONSIN ENERGY CORPORATION
SHORT-TERM PERFORMANCE PLAN


The Wisconsin Energy Corporation Short-Term Performance Plan (the "Plan") was
established effective January 1, 1992 and was last amended and restated
effective as of August 15, 2000. The Plan is hereby amended and restated
effective as of January 1, 2005 to (1) preserve certain pension make-whole
benefits derived from compensation paid and credited before January 1, 2005
provided the benefits were otherwise vested as of December 31, 2004 and
therefore exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), and (2) specify payment of Plan awards pursuant to the
short-term deferral rules of Treasury Regulation Section 1.409A-1(b)(4).

 I.    Purpose and Objectives

       The purpose of this Plan is to provide an annual incentive compensation
       plan which permits the awarding of annual cash bonuses to eligible
       employees of Wisconsin Energy Corporation (the "Company") and/or its
       subsidiaries, based on the achievement of pre-established performance
       goals which promote the achievement of shareholder, customer and
       employee-focused objectives while recognizing individual performance.

 II.   Eligibility
           
           
        1. Definition of a "Participant"
       
           The term "Participant" as used in this Plan refers to any key
           employee of the Company and/or its subsidiaries who is designated for
           participation in the Plan annually by the Chief Executive Officer of
           the Company, the Company's Board of Directors (the "Board") or the
           Compensation Committee of the Board (the "Committee"). An employee
           can be designated as a "Participant" for either Benefit A or
           Benefit B as described in the Plan. Employees designated as
           Participants in either Benefit A or Benefit B of the Plan shall be so
           notified in writing, and shall be apprised of the performance goals
           and related target awards for the relevant plan year. For purposes of
           the Plan, the plan year is the calendar year.
       
        2. Partial Plan Year Participation
       
           Generally, Participants will be in the active employ of the Company
           prior to the first day of any plan year, but an individual who
           becomes employed after that date may be designated as a Participant.
       
           In that event, such Participant's final award shall be prorated based
           upon the number of full calendar months of eligibility during such
           plan year. The Chief Executive Officer, the Board or the Committee
           shall have full discretion to determine the proper calculation for
           such proration, or adjust the target and/or performance awards.

 III.  Award Determination
           
           
        1. Target Award Level
       
           Prior to the beginning of each plan year or as soon as practicable
           thereafter, the Chief Executive Officer, the Board or the Committee
           shall approve a target award for each Participant. The established
           target award shall vary in relation to the Participant's
           responsibilities and influence on achievement of short-term goals. In
           the event a Participant's responsibilities change during a plan year,
           the Participant's target award may be adjusted to reflect the level
           of responsibility at the end of the plan year.
       
        2. Performance Goals
       
           Prior to the beginning of each plan year, or as soon as practicable
           thereafter, performance goals for that plan year shall be established
           with the approval of the Chief Executive Officer, the Board or the
           Committee. The goals may be based on any combination of corporate,
           subsidiary, divisional, and/or individual goals. More than one
           performance goal may be established, and multiple goals may have the
           same or different weightings. Various achievement levels of
           performance for each performance goal may be established.
       
           The Chief Executive Officer, the Board or the Committee may also
           establish one or more Company-wide performance goals which must be
           achieved for any Participant to receive an award for that plan year.
       
        3. Adjustment of Performance Goals
       
           The Chief Executive Officer, the Board or the Committee may make an
           adjustment to the performance goals and the target awards (either up
           or down) during a plan year if it determines that external changes or
           other unanticipated business conditions have materially affected the
           fairness of the goals and have unduly influenced the Company's
           ability to meet them. Further, in the event of a plan year of less
           than twelve (12) months, the Chief Executive Officer, the Board or
           the Committee may make an adjustment to the performance goals and the
           target awards accordingly, at his or its discretion.
       
        4. Final Award Determinations
       
           At the end of each plan year, final awards shall be computed for each
           Participant as approved by the Chief Executive Officer, the Committee
           or the Board. Final award amounts may vary above or below the target
           awards, based on achievement of the pre-established corporate,
           subsidiary, divisional, and/or individual performance goals.
       
        5. Award Cap
       
           The Chief Executive Officer, the Committee or the Board may establish
           guidelines governing the maximum final awards that may be earned by
           Participants (either in the aggregate, by employee groups established
           for this purpose, or among individual Participants) in each plan
           year. The guidelines may be expressed as a percentage of Company-wide
           goals or financial measures, or such other measures.
       
        6. Pro Rata Target Award Upon a Change in Control
       
           Notwithstanding any other provision of this Plan, upon the occurrence
           of a "change in control" of the Company as defined in the Company's
           Omnibus Stock Incentive Plan, and as amended from time to time (which
           definition is hereby incorporated by reference), each Participant in
           the employ of the Company or a subsidiary on the effective date of
           such change in control shall become entitled to the target award
           established for such Participant for the plan year in which the
           change in control occurs, but only to the extent that such
           Participant is not already entitled to a special bonus payout under
           the provisions of any other agreement. Such target award shall be
           prorated based on the number of full calendar months of service
           completed by such Participant during such plan year prior to the
           occurrence of such change in control.

 IV.   Payment of Final Awards
           
           
        1. Form and Timing of Payments
       
           Final award payments shall be paid no later than March 15 of the plan
           year following the plan year in which the award was earned.
       
        2. Awards Under Benefit A - Preservation of Frozen Legacy Pension
           Make-Whole Benefit
       
           The Company provides a pension make-whole benefit for Participants
           who are not, nor at any time become, eligible for SERP Benefit A
           under the Wisconsin Energy Corporation Supplemental Pension Plan. The
           provisions below as well as the provisions of the 2003 Mezzanine
           Incentive Plan for WE Power, LLC ("MEZ Plan") and the Legacy
           Wisconsin Energy Corporation Executive Deferred Compensation Plan
           ("Legacy EDCP") collectively provide for a pension make-whole benefit
           with respect to Benefit A awards hereunder, MEZ Plan awards and
           Legacy EDCP base salary deferrals, each of which are excluded from
           compensation under the RAP.
       
           The portion of the "pension make-whole benefit" described in this
           paragraph 2 shall be provided only in relation to those Benefit A
           awards earned, vested and paid before January 1, 2005 (the "Legacy
           Pension Make-Whole Benefit"). The Legacy Pension Make-Whole Benefit
           is not subject to Code Section 409A. Benefit A awards earned and
           vested on or after January 1, 2005 and the Benefit A award earned in
           2004, but paid in 2005 shall not be eligible for a pension make-whole
           benefit hereunder; rather, such awards shall be taken into
           consideration in determining any pension make-whole benefits payable
           pursuant to the terms of the Wisconsin Energy Corporation
           Supplemental Pension Plan. The provisions below describe only the
           preserved Legacy Pension Make-Whole Benefit.
       
            a. Benefit Description. The Legacy Pension Make-Whole Benefit takes
               into account compensation attributable to the Benefit A awards
               hereunder, which are excluded from calculating a Participant's
               retirement income under the Wisconsin Energy Corporation
               Retirement Account Plan ("RAP"). The benefit provided is the
               pension benefit that would have accrued to the Participant's
               credit under the RAP, taking the Benefit A awards into account
               calculated without regard to any limitations imposed by the
               Internal Revenue Code on benefits or compensation, less the
               pension benefit that actually accrued to the Participant's credit
               under the RAP. The terms and conditions of the RAP shall provide
               the governing principles as to the calculation and payment of the
               additional pension benefit determined hereunder.
           
               
           
            b. Vesting. Any Legacy Pension Make-Whole Benefit is immediately
               vested. Notwithstanding the foregoing, if a Participant becomes
               eligible for and vests in SERP Benefit A, the participant will
               receive SERP Benefit A in lieu of the pension make-whole benefit.
           
               
           
            c. Time and Form of Payment. The terms and provisions of the pension
               make-whole benefit set forth in the Legacy EDCP shall govern the
               time and form of any Legacy Pension Make-Whole Benefit.
       
           
       
        3. Awards Under Benefit B
       
           Final awards for employees designated as Participants under Benefit B
           may not be deferred under the Company's Executive Deferred
           Compensation Plan and such awards are not subject to any "make-whole"
           pension supplement.
       
        4. Unsecured Interest
       
           No Participant or any other party claiming an interest in amounts
           earned under the Plan shall have any interest whatsoever in any
           specific asset of the Company. To the extent that any party acquires
           a right to receive payments under the Plan, such right shall be
           equivalent to that of an unsecured general creditor of the Company.

 V.    Termination of Employment
           
           
        1. Termination of Employment Due to Death, Disability or Retirement
       
           In the event a Participant's employment is terminated by reason of
           death, "Disability," or "Retirement," the final award determined in
           accordance with Section III(4), shall be reduced to reflect
           participation prior to termination only. For purposes of this Plan,
           "Retirement" shall have occurred if the Participant terminates
           service either on or after age 55 with at least 10 years of service,
           at or after age 65, and "Disability" shall have the same meaning as
           in the Company's long-term disability plan. The reduced award shall
           be determined by multiplying said final award by a fraction, the
           numerator of which is the number of full months of employment in the
           plan year and the denominator of which is twelve (12). In the case of
           a Participant's Disability, the employment termination shall be
           deemed to have occurred on the date the Chief Executive Officer, the
           Board or the Committee determines the definition of Disability to
           have been satisfied.
       
           The final award thus determined shall be paid at the time described
           in Section IV.1.
       
        2. Termination of Employment for Other Reasons
       
           In the event a Participant's employment is terminated for any reason
           other than death, Disability, or Retirement (of which the Chief
           Executive Officer, the Board or the Committee shall be the sole
           judge), all of the Participant's rights to a final award for the plan
           year then in progress shall be forfeited. However, except in the
           event of an employment termination for "Cause," the Chief Executive
           Officer, the Board or the Committee may waive such provisions and
           allow payment of a prorated award for the portion of that plan year
           that the Participant was employed by the Company. In such
           circumstance, the CEO, Board or Committee, as the case may be, shall
           determine, in its sole discretion, the amount of such prorated award.
           In the event a prorated award is payable pursuant to this
           paragraph 2, payment shall be made no later than March 15 of the plan
           year following the plan year in which the award was earned.
       
           Cause shall be defined as:
       
            a. the willful and continued failure of the Participant to
               substantially perform the Participant's duties (other than
               failure resulting from incapacity due to physical or mental
               illness), after a written demand for substantial performance is
               delivered to the Participant by the Board, the Committee or an
               elected officer of the Company which specifically identifies the
               manner in which the Board, the Committee or the elected officer
               believes that the Participant has not substantially performed the
               Participant's duties, or
           
               
           
            b. the willful engaging by the Participant in illegal conduct or
               gross misconduct which is materially and demonstrably injurious
               to the Company. However, no act, or failure to act, on the
               Participant's part shall be considered "willful" unless done, or
               omitted to be done, by the Participant not in good faith and
               without reasonable belief that his or her action or omission was
               in the best interest of the Company.

       

 VI.   Rights of Participants
           
           
        1. Employment
       
           Nothing in the Plan shall interfere with or limit in any way the
           right of the Company or employing subsidiary to terminate any
           Participant's employment at any time, nor confer upon any Participant
           any right to continue in the employ of the Company or any subsidiary.
       
        2. Nontransferability
       
           No right or interest of any Participant in the Plan shall be
           assignable or transferable, or subject to any lien, directly, by
           operation of law, or otherwise, including, but not limited to,
           execution, levy, garnishment, attachment, pledge, and bankruptcy.

 VII.  Beneficiary Designation

       Each Participant under the Plan may, from time to time, name any
       beneficiary or beneficiaries (who may be named contingently or
       successively) to whom any benefit under the Plan is to be paid in case of
       his or her death before he or she receives any or all of such benefit.
       Each designation will revoke all prior designations by the same
       Participant, shall be in a form prescribed by the Company and will be
       effective only when filed in writing with the Company during the
       Participant's lifetime. In the absence of any such designation, or if the
       beneficiary predeceases the Participant, benefits remaining unpaid at the
       Participant's death shall be paid to the Participant's estate.

 VIII. Amendments

       The Board or the Committee, in its sole discretion, without notice, at
       any time and from time to time, may modify or amend, in whole or in part,
       any or all of the provisions of the Plan, or suspend or terminate it
       entirely; provided, however, that no such modification, amendment,
       suspension, or termination may, without the consent of a Participant (or
       his or her beneficiary in the case of the death of the Participant),
       reduce the right of a Participant (or his or her beneficiary as the case
       may be) to a payment or distribution hereunder of a final award to which
       he or she is entitled. The Chief Executive Officer may also make
       amendments to the Plan at any time, consistent with the authority
       delegated to the Chief Executive Officer by the Board regarding such
       amendments.

 IX.   Miscellaneous
           
           
        1. The Chief Executive Officer, the Board or the Committee may
           establish, amend or rescind from time to time rules and regulations
           which are necessary or desirable in connection with the Plan. The
           Chief Executive Officer may not act on any matter involving his own
           participation in this Plan. The Company shall have the right to
           withhold from any amounts payable under this Plan any taxes or other
           amounts required to be withheld by any governmental authority.
       
           
       
        2. Every person receiving or claiming payments under this Plan shall be
           conclusively presumed to be mentally competent until the date on
           which the Company receives a written notice, in form and manner
           acceptable to it, that such person is incompetent and that a
           guardian, conservator, or other person legally vested with the care
           of such person's estate has been appointed. In the event a guardian
           or conservator of the estate of any person receiving or claiming
           payments under this Plan shall be appointed by a court of competent
           jurisdiction, payments may be made to such guardian or conservator
           provided that proper proof of appointment and continuing
           qualification is furnished in a form and manner acceptable to the
           Company. Any such payment so made shall be a complete discharge of
           any liability therefore.
       
           
       
        3. Participation in this Plan, or any modifications thereof, or the
           payment of any benefits hereunder, shall not be construed as giving
           to the Participant any right to be retained in the service of the
           Company or its subsidiaries, limiting in any way the right of the
           Company or its subsidiaries to terminate the Participant's employment
           at any time, evidencing any agreement or understanding, express or
           implied, that the Company or its subsidiaries will employ the
           Participant in any particular position or at any particular rate of
           compensation and/or guaranteeing the Participant any right to receive
           a salary increase in any year, such increase being granted only at
           the sole discretion of the Compensation Committee of the Board.
       
           
       
        4. The Company, or its subsidiaries, or their Boards of Directors or any
           committees thereof, or any officer or director of the Company or its
           subsidiaries or any other person shall not be liable for any act or
           failure to act hereunder, except for fraud.
       
           
       
        5. This Plan shall be governed by and construed in accordance with the
           laws of the State of Wisconsin, to the extent not preempted by
           federal law, without reference to conflicts of law principles.

IN WITNESS WHEREOF, the undersigned authorized officer has executed this
document as of December 4, 2008, to evidence its adoption by Wisconsin Energy
Corporation.

Wisconsin Energy Corporation

By: /s/ Gale E. Klappa
      Gale E. Klappa

Its: Chief Executive Officer